Citation Nr: 0020374	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the noncompensable rating assigned for 
headaches secondary to corneal leukoma of the left eye with 
irregular astigmatism.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for headaches 
secondary to corneal leukoma of the left eye with irregular 
astigmatism.  The veteran subsequently noted his disagreement 
with the assigned rating and perfected an appeal of objecting 
to the evaluation.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Review of the record reveals that the veteran has submitted 
relevant medical treatment evidence in the form of VA 
outpatient treatment records from April 1999 to January 2000, 
directly to the Board without a written waiver of initial 
consideration by the RO.  Absent this waiver, this evidence 
must be returned to the RO for initial review.  .  See 
38 C.F.R. § 20.1304(c) (1999).  

Additionally, the medical evidence and the veteran's 
statements of record, indicate that the veteran's headaches 
may have increased in severity.  Accordingly, a VA 
examination to assess any worsening of his condition is 
appropriate.

With regard to his service-connected corneal leukoma of the 
left eye with irregular astigmatism, in a statement received 
by the RO in December 1998, the veteran indicated an intent 
to initiate an appeal of the RO's December 1998 decision 
awarding a 20 percent rating for his corneal leukoma of the 
left eye with irregular astigmatism.  However, no Statement 
of the Case was subsequently issued by the RO for this issue.  
Under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a Statement of the Case addressing 
the veteran's claim of entitlement to a rating greater than 
20 percent for corneal leukoma of the left eye with irregular 
astigmatism can be issued.

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:
1.  The RO should accord the veteran an 
examination to ascertain the severity of 
his headaches.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  38 C.F.R. 
§ 3.655 (1999).  The examiner should be 
specifically requested to provide 
opinions as to the frequency and severity 
of the veteran's headaches, their 
interference with his functional ability, 
in particular his ability to work, and 
the examiner should relate if the 
veteran's headache attacks are 
prostrating.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, to include the medical records 
submitted since the last RO review.  If 
the decision as to any issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
This Supplemental Statement of the Case 
should also address the veteran's claim 
of entitlement to an increased rating for 
corneal leukoma of the left eye with 
irregular astigmatism.  It should also 
include a complete description of his 
rights and responsibilities in perfecting 
an appeal of the denial of this claim.  
Additionally, the RO should consider 
whether "staged" ratings are 
appropriate for the veteran's service-
connected headaches and left eye disorder 
for any part of the appeal period.  
Concerning the propriety of the rating 
assigned for the service-connected 
headaches and left eye disorder, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


